Citation Nr: 1534078	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  14-27 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from a January 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In August 2014, the appellant failed to appear for a requested videoconference before the Board.  She has not provided good cause for her failure to appear, nor  has she requested that the hearing be rescheduled.  Therefore, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

As a preliminary matter, the Board observes that a procedural question arose as to whether the appellant filed a timely notice of disagreement (NOD) with the January 2012 decision currently on appeal.  In this regard, in April 2013, the appellant was notified that an NOD received in April 2013 was untimely, and the appellant subsequently filed an NOD with the April 2013 determination as to the timeliness of the appeal.  However, the Board observes that in December 2012, within one year of the January 2012 decision, the appellant filed a timely NOD, stating her intent to appeal and referencing the January 2012 decision.  Thereafter, the RO issued a statement of the case in June 2014, and the appellant perfected her appeal the same month.  Thus, the issue as to the timeliness of the April 2013 NOD (filed in response to the January 2012 decision) is moot and will not be addressed further.

Additionally, the Board notes that while a previous March 2011 decision issue pursuant to the appellant's January 2011 claim also denied the issue on appeal, and the appellant did not file a timely notice of disagreement with that decision, she nevertheless submitted new and material evidence within one year of the decision.  38 C.F.R. § 3.156.  As such, the March 2011 decision remained pending, and new and material evidence was not necessary to reopen the claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund decided by the January 2012 decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that her spouse had recognized guerrilla service in the Philippine Commonwealth Army.  Therefore, she asserts that she is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund as the surviving spouse.  She states her husband served with the Guerilla unit "M" Co.,  3rd Bn. 304 Infantry (F-23), from January 10, 1943 to May 6, 1946.  

The National Personnel Records Center (NPRC) has certified that the appellant   had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Such certificates were made in August 2009, December 2010, December 2011, and May 2014.  Notably, additional attempts at verification were made based on different service numbers and different unit assignments provided by the appellant, but in each case, NPRC certified that no change was warranted.  

However, in Tagupa v. McDonald, 27 Vet.App. 95 (2014), the United States Court of Appeals for Veterans Claims (Court) issued a decision holding that a statement of "no qualifying service" from the NPRC is not sufficient, and that VA must seek verification from the United States Army. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should submit a request to the United States Army for verification that the appellant in this case performed qualifying service in the Philippine Commonwealth Army, to include organized guerrilla groups, in the service of the United States Armed Forces. The Army's response must be associated with the claims file.

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




